Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant' s arguments with respect to claims 1-5, 8-10, 15, and 19-21 have been considered but are moot because the arguments do not apply to the primary reference Hurtubise (US 6,315,580) used in the current rejection based upon Applicant' s amendments to the claims.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:
a.	Claim 15, line 8, “the at least one electrical low-voltage switching device” should be “the at least one low-voltage switching device”;
b.	Claim 15, line 15, “though” should be “through”
c.	Claim 19, lines 2-3, “a plurality of low-voltage switching device” should be “a plurality of low-voltage switching devices”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10, lines 1-2 requires “the contact element with a flexible pressing-in zone includes a slit ring or collar” and Claim 1, lines 5-6 requires “a contact element, which has metallic elements that spread out.”  These appear to be two different embodiments, para. [0032] for “metallic spring elements” and para. [0034] for “slit ring or collar.”  Therefore, there is no disclosure in the originally filed priority document of a contact element having metallic elements that spread out as well as a slit ring or collar. .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-10, 15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The term “low” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1 and 15 require “low-voltage switching device.”  When is the device low-voltage and when is the device not low voltage?
b.	Claim 5, line 2 requires “conductor tracks” and claim 1, lines 9 requires “a conductor track.” Since the “conductor tracks” does not have antecedence in “a conductor track” of claim 1, the Examiner understands that the “conductor tracks” of claim 5 are in addition to the “conductor track” of claim 1;
c.	Claim 15, lines 7 and 13 each require “a contact element.”  Are these the same or different “contact element”s?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 15, 20, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hurtubise (US 6,315,580) and Lopp (US 6,414,245).
With respect to Claim 1, Hurtubise teaches a system comprising: at least one low-voltage switching device (fig. 21, 400); and a contacting plate (510,540,550) for creation of an electrical connection (col. 10, l. 60) to the at least one low-voltage switching device, the at least one low-voltage switching device including a housing back (fig. 21, right side of 400), opposite (see fig. 21) the contacting plate, and a contact element (410), which has metallic spring elements (2110) that spread out, and the contact element forms an electrical contact (col. 10, l. 60) and mechanical fastening (col. 10, l. 60, electrical contact also provides mechanical fastening) of the contacting plate to the at least one low-voltage switching device and forms an electrical contact between a conductor track (540,550) on the contacting plate and the housing back of the at least one low-voltage switching device when the at least one low-voltage switching device and the contacting plate are connected (see fig. 21, when 400 is inserted 500).  Hurtubise fails to specifically disclose a contact element, which has metallic spring elements that spread out.  Lopp teaches a contact element (fig. 6, “C”,110), which has metallic (col. 3, l. 26) spring elements (118) that spread out (col. 3, l. 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact element for that of Hurtubise for the purpose of “a tight fit for good electrical contact” (col. 3, l. 50).
With respect to Claim 15, Hurtubise teaches a method of creating an electrical connection between a contacting plate (fig. 21, 510,540,550) and at least one low-voltage switching device (40) comprising: orienting the at least one low-voltage switching device  with a housing back (fig. 21, right side of 400), of the at least one low-voltage switching device, toward (see fig. 21) the contacting plate; arranging a contact element (410) for electrical contacting (col. 10, l. 60) between the contacting plate and the housing back of the at least one [] low-voltage switching device, and producing an electrical (col. 10, l. 60) and mechanical (col. 10, l. 60, electrical contact also provides mechanical fastening) contact between the at least one low-voltage switching device and the contacting plate by joining (see fig. 21, when 400 is inserted 500) together the at least one low-voltage switching device and the contacting plate by inserting a contact element (410), 5U.S. Application No. 17/050,178the contact element extending from the at least one low-voltage switching device th[r]ough (see fig. 22, 410 will extend through 540 or 550 when inserted) the contacting plate and retaining the contact element portion against a rear surface (fig. 22, left side of 550) of the contacting plate that faces away from the at least one low-voltage switching device.  Hurtubise fails to specifically disclose a metallic spring element portion, and retaining the metallic spring element portion against a rear surface of the contacting plate that faces away from the at least one low-voltage switching device.  Lopp teaches a contact element (110), which has a metallic (col. 3, l. 26) spring element portion (118) that spread out (col. 3, l. 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact element for that of Hurtubise for the purpose of “a tight fit for good electrical contact” (col. 3, l. 50).  The result will be that Lopp’s metallic spring element portion on the contact element of Hurtubise, is that the metallic spring element portion will spread out and retain the metallic spring element portion against the rear surface of the contacting plate.
With respect to Claims 2 and 9, Hurtubise further teaches a thermal connection (see fig. 21, when 400 is inserted 500, when there is an electrical connection, there also be a thermal connection) for removal of heat is formed between the contacting plate and the housing back of the at least one low-voltage switching device (claim 2) and the contact element with a flexible pressing-in zone (fig. 21, 2120) are formed on (see fig. 21) the housing back of the at least one low-voltage switching device (claim 9).
With respect to Claim 3, Hurtubise discloses the claimed invention including the at least one low-voltage switching device is electrically connected (see fig. 21, when 400 is inserted 500) to the contacting plate, the contact plate being a backplane (510,540,550).  Hurtubise and Lopp fail to disclose the at least one low-voltage switching device in a switching cabinet.  Admitted prior art that it is well known in the art to have a switching cabinet  (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hurtubise and Lopp with a well-known switching cabinet in order to provide environment protection and safety from operators for the components within the switching housing. 
With respect to Claims 4, 5 and 20, Hurtubise further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive manufacturing process” is a product by process limitation in which only the structure of the process; a track 1810 [fig. 18] is shown) (claims 4 and 20) and the additive manufacturing process (“additive manufacturing process”, “printing” and “jetting” are product by process limitations in which only the structure of the process is required to be shown) is a dispensing printing or a jetting of conductor tracks (fig. 18, 1810 on 512 of 510) (claim 5).
With respect to Claim 21, Hurtubise discloses the claimed invention except for the metallic spring elements are formed directly on a body of the contact element.  Lopp teaches the metallic spring elements (118) are formed directly on a body (fig. 6, 94) of the contact element (“C”,110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact element for that of Hurtubise for the purpose of “a tight fit for good electrical contact” (col. 3, l. 50).  
Claims 4, 5, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hurtubise (US 6,315,580), Lopp (US 6,414,245) and Pahl (US 9,035,189).
Hurtubise further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive manufacturing process’ is a product by process limitation in which only the structure; a track 1810 [fig. 18] is shown) (claims 4 and 20) and the additive manufacturing process (“additive manufacturing process’, “printing” and “jetting” are product by process limitations in which only the structure is a dispensing printing or a jetting of conductor tracks (25) (claim 5).  Hurtubise and Lopp fail to specifically disclose the contacting plate is at least partially produced in an additive manufacturing process (claim 4) and the additive manufacturing process is a dispensing printing or a jetting of conductor tracks (claim 5).  Pahl teaches the contacting plate is at least partially produced in an additive manufacturing process (col. 6, I. 36) (claim 4) and the additive manufacturing process is a dispensing printing (col. 6, l. 37) or a jetting (col. 6, I. 38) of conductor tracks (25) (claim 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Hurtubise and Lopp with the additive manufacturing process of Pahl for the purpose of providing a well-known alternate means of adding printed conductor tracks of a conductor plate to form the desired electrical circuitry.
Claims 1 and 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hurtubise (US 6,315,580) and Williams (US 3,963,316), 
With respect to Claim 1, Hurtubise teaches a system comprising: at least one low-voltage switching device (fig. 21, 400); and a contacting plate (510,540,550) for creation of an electrical connection (col. 10, l. 60) to the at least one low-voltage switching device, the at least one low-voltage switching device including a housing back (fig. 21, right side of 400), opposite (see fig. 21) the contacting plate, and a contact element (410), which has metallic spring elements (2110) that spread out, and the contact element forms an electrical contact (col. 10, l. 60) and mechanical fastening (col. 10, l. 60, electrical contact also provides mechanical fastening) of the contacting plate to the at least one low-voltage switching device and forms an electrical contact between a conductor track (540,550) on the contacting plate and the housing back of the at least one low-voltage switching device when the at least one low-voltage switching device and the contacting plate are connected (see fig. 21, when 400 is inserted 500).  Hurtubise fails to specifically disclose a contact element, which has metallic spring elements that spread out.  Williams teaches a contact element (see annotated fig. 1, below), which has spring elements (see annotated fig. 1, below) that spread (see annotated fig. 1, below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact element for that of Hurtubise for the purpose of providing a secure electrical connection between the contact element and the contacting plate.  Williams fails to disclose the springs elements are metallic.  Official Notice is taken that metallic spring elements are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring elements of Williams with a well-known metallic spring elements for the purpose of providing using an economical electrically conductive material that has spring properties.  

    PNG
    media_image1.png
    350
    280
    media_image1.png
    Greyscale

With respect to Claim 8, Hurtubise discloses the claimed invention including a surface (fig. 19, 514) of the contacting plate directly contacts (see fig. 19, upper surface of 400 contacts 514 of 510) a surface (fig. 19, upper surface of 400) of the housing back, wherein the contact element forms electrical and mechanical contacting on a rear side (fig. 19, 540,550) of the contacting plate when the at least one low-voltage switching device is inserted.  Hurtubise fails to disclose ends of the metallic spring elements spread out behind the contacting plate.  Williams teaches ends (see annotated fig. 1, above) of the metallic spring elements spread out behind the contacting plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the contact element for that of Hurtubise for the purpose of providing a secure electrical connection between the contact element and the contacting plate.  
Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hurtubise (US 6,315,580) and Inoue (JP 10-58648).
Hurtubise teaches a method for producing a backplane (fig. 21, 510,540,550) for an electrical connection (col. 10, l. 60) to at least one switching device (400), the method comprising: pressing (see fig. 21, when 400 is pressed into 500) at least one contact element (410) into a corresponding hole (fig. 22, 1910,570) formed in the backplane; and at least partially producing the backplane in an additive manufacturing process (540,550 are added to 510).  Hurtubise fails to disclose the method comprising: at least partially producing the backplane in an additive manufacturing process, wherein the at least one contact element is pressed into the corresponding hole of the backplane before the additive manufacturing process.  Inoue teaches the method comprising: pressing (¶[0012], inserting a member having a protrusion) at least one contact element (11, ¶[0015], “projecting members 11”) into holes (31, ¶[0015], “through-holes 31”) formed in the backplane; and at least partially producing the contacting plate in an additive manufacturing process (¶[0012], “printing the paste”), wherein the at least one contact element is pressed into the corresponding hole of the backplane before (¶[0012], “Before printing the paste, by inserting a member having a protrusion”) the additive manufacturing process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hurtubise with the additive manufacturing process of Inoue for the purpose of providing a reliable means of installing electrical components while preventing short circuits (¶[0002]).
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hurtubise (US 6,315,580), Inoue (JP 10-58648) and Pahl (US 9,035,189).
Hurtubise discloses the claimed invention including conductor tracks (fig. 18, 1810).  Inoue teaches dispensing printing (¶[0012], “printing the paste”).  Hurtubise and Inoue fail to disclose the additive manufacturing process is carried out as at least one of dispensing printing or jetting of conductor tracks.  Pahl teaches the additive manufacturing process is carried out as at least one of dispensing printing (col 6, l. 37) or jetting (col. 6, I. 38) of conductor tracks (fig. 1d, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hurtubise and Inoue with the additive manufacturing process of Pahl for the purpose of providing a well-known alternate means of adding printed conductor tracks of a conductor plate to form the desired electrical circuitry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,530,811 and 6,560,123 are related to US 6,315,580.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/13/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835